Citation Nr: 0522911	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-30 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability higher than 20 percent for the period prior to 
September 26, 2003.

2.  Entitlement to an increased rating for a lumbar spine 
disability higher than 40 percent for the period subsequent 
to September 26, 2003.

3.  Entitlement to a separate compensable rating for a tender 
painful lumbar surgical scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted an increased rating of 20 percent for lumbosacral 
strain, effective December 4, 2002.  The veteran requested a 
hearing on his VA Form 9, but later withdrew the request in 
November 2003.  In February 2005, the RO granted an increased 
rating of 40 percent, effective January 20, 2005, re-
characterizing the disability as multilevel degenerative disc 
disease and spinal stenosis, status post laminectomy of L4 
and fusion of L3 to L5.  The veteran has not indicated that 
he is satisfied with this rating.  Thus, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).   

The record shows that the RO granted separate 40 percent 
ratings for radiculopathy of the left and right lower 
extremities in March 2005.  The veteran has not appealed this 
decision.  Thus, separate neurological ratings, as they 
relate to the lumbar spine disability, will not be addressed 
in this decision.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the veteran's 
lumbar spine disability was manifested by severe degenerative 
disc disease and degenerative joint disease with spondylosis, 
multi-level spinal stenosis, reactive subchondral bone 
sclerosis, severe limitation of motion, and some functional 
impairment due to pain.

2.  For the period subsequent to September 26, 2003, the 
veteran's lumbar spine disability was manifested by advanced 
degenerative disc disease with bone sclerosis, lumbosacral 
spondylosis, herniated nucleus pulposus at L4-5 and L5-S1, 
thoracolumbar scoliosis, prominent hypertrophic marginal 
osteophytes, stenosis, some limitation of motion, and 
increased functional impairment due to pain.

3.  The medical evidence shows the veteran has a tender 
painful lumbar surgical scar.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
a lumbar spine disability, for the period prior to September 
26, 2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295 (2003).  

2.  The criteria for a rating greater than 40 percent for a 
lumbar spine disability, for the period subsequent to 
September 26, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5242, 
5003 (2004).

3.  The criteria for a separate compensable rating for a 
tender painful lumbar surgical scar have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a January 2003 VA letter, prior 
to the May 2003 rating decision.  The veteran was notified of 
the evidence necessary to substantiate an increased rating 
claim for a lumbar spine disability.  The RO also notified 
the veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
submit or advise VA of any additional evidence, including any 
VA or private medical records, or statements from himself or 
other individuals who have personal knowledge of his 
disability, so that if necessary, VA could help by getting 
that evidence.  The RO notified the veteran again in August 
2003 and February 2005, generally requesting that the veteran 
submit or notify VA of any additional evidence he considered 
relevant to his claim.

The Board notes that the January 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In May 2003 and February 2005 rating decisions, the September 
2003 statement of the case, and the April 2004 and February 
2005 supplemental statements of the case, the RO notified the 
veteran of the laws and regulations pertaining to increased 
ratings, and provided a detailed explanation why an increased 
rating for a lumbar spine disability was not warranted under 
the applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and private medical records dated from February 2002 
to August 2004.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in February 2003, 
February 2004, and January 2005, and the examiners rendered 
considered medical opinions regarding the pertinent issues in 
this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for lumbosacral 
strain in January 1954, assigning a 10 percent rating, 
effective March 3, 1953.  This rating was confirmed by a May 
1955 rating decision.  

In December 2002, the veteran filed an increased rating claim 
for his lumbar spine disability.  He stated that he has had 
pain in his back since service, which has kept him from 
holding good jobs.  In February 2003, he stated that since 
his injury in service he was unable to get a job heavy 
lifting and ended up working on a ranch doing light work, but 
continued with back pain.  He noted that he has had several 
different jobs through the years, but was very conscious of 
his back problems and was very careful.  He has continued 
with pain medication as needed; but in the last year the pain 
has gotten increasingly worse.  He noted that the last part 
of 2000, he was hospitalized due to the severe back pain, and 
after being released he had three shots in his back that did 
not help.  In April 2001, he had major back surgery, but 
indicated that he still has back pain.  The veteran's wife 
submitted a September 2003 statement that she has been 
married to the veteran for 52 years and that in the last 
three to four years he has been in constant pain from his 
back.  She stated that when he has to travel he cannot sit 
long and has to stop often to get out and walk to help 
relieve the pain from his back.  She also indicated that at 
night the veteran seldom sleeps in the bed all night, and 
spends most nights in a recliner chair.  She noted that he 
takes medicine for the pain, which sometimes helps and 
sometimes does not.  In sum, the veteran contends that he is 
entitled to an increased rating higher than 10 percent for 
his lumbar spine disability.  

In May 2003, the RO granted an increased rating of 20 percent 
for lumbosacral strain, effective December 4, 2002.  The 
veteran appealed this action.  The RO granted an increased 
rating of 40 percent in February 2005, effective January 20, 
2005, and re-characterized the disability as multilevel 
degenerative disc disease and spinal stenosis, status post 
laminectomy of L4 and fusion of L3 to L5.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's lumbar spine disability was previously rated as 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5295 (2003).  During the course of this appeal, the 
schedular criteria for diseases and injuries of the spine 
were changed effective September 26, 2003.  The RO 
subsequently re-characterized the lumbar spine disability as 
multilevel degenerative disc disease and spinal stenosis, 
status post laminectomy of L4 and fusion of L3 to L5 and 
assigned a rating under the new DC 5243 for intervertebral 
disc disease.  See 38 C.F.R. § 4.71a (2004).  In April 2004 
and February 2005 SSOC's, the veteran was provided with a 
copy of the revised criteria and the opportunity to submit 
pertinent evidence and/or argument.  In VAOPGCPREC 7-2003, 
the VA General Counsel (GC) held that in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedule pertaining to 
diseases and injuries of the spine and published it in the 
Federal Register, the publication clearly stated an effective 
date of September 26, 2003.  Because the revised regulation 
expressly stated an effective date and contained no 
provisions for retroactive applicability, it is evident that 
VA intended to apply the regulation only as of the effective 
date.  Accordingly, for the period prior to September 26, 
2003, only the "old" rating criteria may be considered in 
determining the severity of the veteran's lumbar spine 
disability and evaluation will be under the amended 
provisions for evaluating the lumbar spine disability from 
September 26, 2003.

Under the "old regulations" prior to September 26, 2003, DC 
5295 provides that a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 
5295 (2003).

Other applicable pre-September 26, 2003 diagnostic codes 
include the following:

Under new DC 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

DC 5292 provides a 10 percent rating for a slight lumbar 
spine limitation of motion and a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion. 38 C.F.R. § 4.71a, DC 5292 (2003).  The words 
"severe," "moderate," and "slight" are not defined in 
the VA Schedule for Rating Disabilities.  Rather it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc. 

Under DC 5289, a 40 percent evaluation is warranted for 
favorable ankylosis of the lumbar spine; a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, DC 5289 (2003).  Under DC 
5285, a 60 percent evaluation is warranted for residuals of a 
fractured vertebra without cord involvement; and a 100 
percent evaluation is warranted for residuals of a fractured 
vertebra with cord involvement.  38 C.F.R. § 4.71a, DC 5285 
(2003).  DC 5286 provides a 60 percent evaluation for 
complete bony fixation of the spine in a favorable angle; and 
a 100 percent rating for complete bony fixation of the spine 
in an unfavorable angle with marked deformity with or without 
involvement of other joints. 38 C.F.R. § 4.71a, DC 5286 
(2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that aside from changing DC 5293 to DC 5243, the 
criteria for rating intervertebral disc syndrome remained 
essentially unchanged after the September 26, 2003 amendment.  
See DC 5293 (2003); DC 5243 (2004).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2004)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

I.  Increased rating higher than 20 percent prior to 
September 26, 2003

A February 2002 private MRI report shows postoperative 
changes seen with pedicles screws and fixation plates 
extending from the level of L3 down to L5, and a laminectomy 
defect at the level of L3.  The examiner found that overall 
appearance was unchanged since previous examination, and 
there was no significant change in alignment or new 
compression deformities.

A February 2002 private progress note shows some back pain 
but that the lumbosacral spine had improved with surgery.  
The examiner noted that it was eight months after surgery and 
the x-rays of the lumbosacral spine already showed some area 
that was already partly fused.

An August 2002 private MRI report shows evidence of prior 
extensive lower lumbar surgery with pedicle screws bridging 
L3 and L5.  The examiner noted marked facet arthritis with 
narrowing of the disc spaces at L2-3, 4-5, and 5-S1, 
significant hypertrophic response, and reactive subchondral 
bone sclerosis, with no acute abnormality.  The conclusion 
was extensive lower lumbar surgery, which appeared stable 
when compared to February 2002; no acute lumbar deformities; 
and marked degenerative changes as noted.

In August 2002, a private progress note shows the veteran 
underwent low back surgery and had been doing very well.  The 
examiner noted that approximately three to four weeks ago the 
veteran was in a motor vehicle accident, and since then has 
reported moderate to severe, constant pain across both sides 
of his low back.  The veteran indicated that he is unable to 
lift even small objects and cannot do anything strenuous.  He 
denied significant improvement since the accident and 
reported occasional difficulty sleeping.  On physical 
examination, the veteran could forward bend to approximately 
25 degrees with 30 degrees of flexion.  Bilateral sidebending 
and rotation appeared to be limited approximately 75 percent 
but was symmetrical.  Regarding functional mobility, there 
was no significant deficit noted in gait pattern, but the 
veteran was observed having mild difficulty rising from a 
seated position.  On palpation he had generalized tenderness 
through the bilateral lumbar region at approximately the 
posterior superior iliac spine.  The pain level was rated at 
7 on a scale of 1-10, 0 being no pain.  The assessment was 
moderate to severe pain across both sides of his low back and 
limitation in range of motion and functional mobility in 
general.  The examiner noted that because the veteran had 
previously undergone low back surgery relatively recently, it 
was unknown whether or not the motor vehicle accident 
affected that repair or if this was simply a soft tissue 
strain.

Subsequent private progress notes dated from August 2002 to 
October 2002 show  continued physical therapy treatment for 
back pain.

A September 2002 private MRI shows an artifact secondary to 
the metallic fixation of pedicles screws.  The examiner found 
that the examination confirmed extensive degenerative disease 
from L3-S1, noting that the discs were all compressed with 
loss of signal intensity.  He also noted reactive areas of 
subchondral bone sclerosis, mild anterolisthesis of L4 and 
L5, and extensive degenerative disc disease at L2-3.  He 
found that the L1-2 disc was normally maintained but that 
there was facet arthritis at L2-3 creating mild canal and 
lateral recess compromise.  He noted that at L3-4 there was 
also facet arthritis, mild canal and lateral recess 
compromise, and artifact.  At L4-5 there was facet arthritis, 
but no significant canal or lateral recess compromise at this 
level.  At L5-S1 there was extensive disc degeneration and 
associated facet arthritis, and canal and lateral recess 
stenosis.  The conclusions were prior extensive lower lumbar 
surgery; prominent degenerative disc disease with associated 
spondylosis and facet arthritis from L2-3 through L5-S1; 
stable appearing surgery with no contrast enhancing defects; 
mild anterolisthesis of L4 and L5; and spinal stenotic and 
lateral recess stenotic changes, most pronounced at L2-3, L3-
4, and L5-S1.

An October 2002 private progress note shows the veteran 
underwent a fusion at L4 all the way down to L6 and is doing 
fairly well, but since a motor vehicle accident has had 
increased pain in the back.  The examiner noted that past 
medical history, review of systems, family and social 
history, and comprehensive physical examination remained 
unchanged since last time, except the veteran had a little 
bit more pain.  The examiner reviewed the x-rays and did not 
find anything that would indicate that the veteran was 
unstable after the accident.

A November 2002 private medical statement indicates that the 
veteran has degenerative disc disease in the lower back, 
which has required surgery with a fusion and that the veteran 
has remained with a lot of discomfort and is disabled.

In February 2003, a VA examination report shows the examiner 
reviewed a pre-operative MRI showing multilevel spinal 
stenosis, including L2-3, L3-4, L4-5, and L5-S1.  There also 
was a small spondylolisthesis at L4-5.  The examiner noted 
that the veteran was doing very poorly and was having a lot 
of back pain; so he underwent decompressive laminectomy at L4 
with an L3 to L5 fusion, which was supplemented with 
hardware.  The hardware entailed plates and pedicle screws.  
The veteran was noted to have multiple problems since the 
surgery but overall was greatly improved.  He had 
significantly less back pain than he did prior to surgery and 
was able to walk much better.  Currently, the veteran 
complains of pain in the back area where the surgery was 
done.  He states that he can walk one to two miles and has no 
bowel or bladder complaints.  The examiner noted that the 
veteran retired in March 1996, so missed work due to his back 
is not an issue.  The veteran stated that since the surgery 
he has had no flare-ups and no times that he has had to stay 
on bedrest.  Because of his continuing problems, the veteran 
had another MRI done in September 2002, which showed spinal 
stenosis at L2-3, L3-4, and L5-S1.  On physical examination, 
the veteran had a slightly antalgic gait and walked slowly 
with a short stride length.  There was tenderness in the 
right paraspinous area, right sacroiliac joint, and 
tenderness of both buttocks.  The range of motion of the 
lumbar spine was flexion 80 degrees with complaints of right 
buttocks pain.  Extension was 10 degrees with complaints of 
back pain.  Lateral bend to the right was 10 degrees; lateral 
bend to the left was 15 degrees.  The impression was status 
post lumbar spine injury in the service with chronic low back 
pain.  It was noted that the veteran eventually developed 
multilevel degenerative disease and spinal stenosis, and in 
April 2001, underwent a decompressive laminectomy of L4 and 
an L3 to L5 fusion with hardware.  He has significantly 
improved since the surgery but still has major problems of 
pain in the back, and areas of weakness.  X-ray examination 
shows total laminectomy of L4; grade I spondylolisthesis L4-5 
and L5-S1; severe degenerative disc disease and degenerative 
joint disease L2-3 and L5-S1; and L3 to L5 fusion with 
posterior plates and pedicle screws.

A September 2003 private medical statement indicates that the 
veteran has remained with a lot of discomfort in the lower 
back from which he has never recovered completely and that he 
is presently disabled due to this problem.

As noted, the veteran's lumbar spine disability was rated as 
20 percent disabling under DC 5295 for lumbosacral strain for 
the period prior to September 26, 2003.  In order to receive 
the next higher rating of 40 percent, the evidence must show 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295 (2003).  The evidence does not show listing of whole 
spine to opposite side, positive Goldwaite's sign, or 
abnormal mobility on forced motion.  While there are findings 
of marked limitation of forward bending in standing position 
and loss of lateral motion with osteo-arthritic changes, 
particularly in August 2002 and February 2003, as a whole the 
evidence does not rise to the level of a 40 percent rating 
under DC 5295 for the period prior to September 26, 2003.

However, the veteran is entitled to a higher 40 percent 
rating under DC 5292 for severe limitation of motion of the 
lumbar spine.  In August 2002, after being in a motor vehicle 
accident, the veteran could only forward bend to 25 degrees.  
His bilateral sidebending and rotation also was limited by 
approximately 75 percent.  In February 2003, flexion was to 
80 degrees and extension was to 10 degrees.  Moreover, his 
lateral bending to the right was 10 degrees and to the left 
was 15 degrees.  Resolving all doubt in the veteran's favor, 
the Board finds that this rises to the level of a 40 percent 
rating for limitation of motion under DC 5292.  This is the 
highest schedular rating under DC 5292.  See 38 C.F.R. § 
4.71a, DC 5292 (2003).

Higher ratings are not applicable under the remaining 
diagnostic codes relating to the lumbar spine prior to 
September 26, 2003.  

Under DC 5293 for intervertebral disc syndrome, the veteran 
can only receive a 40 percent rating if he has had 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
DC 5293 (2003).  However, in February 2003 the veteran 
reported that since surgery he has had no flare-ups or times 
that he has had to stay on bedrest.  

Under DC 5289, a 40 percent evaluation is only warranted if 
the evidence shows favorable ankylosis of the lumbar spine.  
See 38 C.F.R. § 4.71a, DC 5289 (2003).  However, the evidence 
does not show that the veteran has ankylosis of the lumbar 
spine.

Moreover, ratings under DC 5286 or DC 5285 do not apply, as 
the evidence does not show complete bony fixation of the 
spine or residuals of a fractured vertebra, respectively.  
See 38 C.F.R. § 4.71a, DC's 5286, 5285 (2003).  

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the spine, 
which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
functional impairment in lifting, walking, standing up from a 
sitting position, and doing anything strenuous.  However, any 
functional loss resulting from the lumbar spine disability 
already is contemplated by the 40 percent rating under DC 
5292.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.    

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  The evidence shows that the 
veteran has not worked since 1996 due to retirement.  In 
December 2002, he stated that the pain in his back has kept 
him from holding good jobs; and in February 2003, that he was 
unable to get a job heavy lifting and ended up working on a 
ranch doing light work.  He also noted that in several 
different jobs through the years, he has had to be very 
careful because of his back problems.  While this shows that 
the veteran's lumbar spine disability affected his 
employability through the years, this does not rise to the 
level of marked interference with employment.  There also are 
no frequent periods of hospitalization, or other factors 
indicating an exceptional or unusual disability picture, as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's 
lumbar spine disability prior to September 26, 2003 more 
closely resembles the criteria for a 40 percent rating under 
DC 5292.  See 38 C.F.R. § 4.7.

II.  Increased rating higher than 40 percent subsequent to 
September 26, 2003

A February 2004 VA examination report shows the veteran could 
walk approximately one mile without getting fatigued, had no 
incapacitating episodes in the last year, had chronic pain, 
and could not do a lot of heavy type of work.  The examiner 
noted that some of this was probably due to aging.  On 
physical examination, the veteran walked slowly and had a 14 
cm. lumbar incision.  He had no tenderness on palpation.  He 
could flex 100 degrees and extend 35 degrees and then had 
pain.  He had 25 degrees of right and left lateral rotation 
and pain at the end of these degrees.  An x-ray examination 
showed bilateral L4-5-S1 laminotomies with metallic fusion.  
He had facet orthopnea at L5-S1, degenerative disc at L3-4 
and lumbosacral spondylolysis.  The impressions were L4-5, 
L5-S1 herniated nucleus pulposus; L4-5, L5-S1 laminectomy; 
fusion of L5-S1 and L4-L5; spondylolysis at L5-S1; facet 
orthopnea L5-S1; and chronic pain.

A July 2004 private MRI shows thoracolumbar scoliosis and 
diffuse spondylosis with no acute fractures or subluxations.  
The examiner noted that there was evidence of prior extensive 
lower lumbar surgery with pedicle screws bridging the L3 and 
5 levels, multifocal areas of degenerative disc disease, and 
a laminectomy deformity.  The conclusions were scoliosis and 
diffuse spondylosis; no acute thoracic abnormality; and 
marked degenerative and post surgical changes in the lower 
lumbar spine not significantly changed from prior studies in 
2002.

An August 2004 private MRI shows extensive lower lumbar 
surgery with fusions from L3-4 through L5-S1 with pedicle 
screws bridging the L3-5 levels.  The examiner noted 
prominent hypertrophic marginal osteophytes with diffuse bone 
sclerosis and levoscoliosis.  The L1-2 disk level was normal.  
At L2-3 there was advanced degenerative disk disease with 
bone sclerosis and marginal osteophyte formations, as well as 
facet hypertrophy creating moderate stenosis at this level.  
At L3-4, there was degenerative change and mild canal 
stenosis, with evidence of prior surgery and no recurrent 
extradural deformity.  At L4-5, there was more prominent 
hypertrophy of the posterior element with the associated 
grade I anterolisthesis, which created moderate stenosis at 
this level.  At L5-S1, there was also grade I anterolisthesis 
with advanced degenerative disk disease and baring of the 
posterosuperior aspect of the L5-S1 disk.  There was 
hypertrophy of the posterior elements, and moderately 
prominent canal stenosis and compromise of the lateral 
recesses at this level.  There were no contrast enhancing 
lesions.  The conclusions were extensive prior lower lumbar 
surgery as noted with evidence of grade I anterolisthesis at 
L4-5 and L5-S1; degenerative disk disease, spondylosis and 
facet hypertrophy from L2-3 through L5-S1 creating degrees of 
stenosis, which are most pronounced at L4 and in particular 
L5-S1; and no acute abnormalities.  The examiner noted that 
there does not appear to be major change in the examination 
from the last study in September 2002.

In August 2004, a private medical statement indicates that 
the veteran remains completely disabled, and has been long 
enough that the examiner feels that the veteran will never be 
able to overcome this disability.  The examiner noted that 
the veteran is no longer able to operate a motor vehicle.

A January 2005 VA examination report shows complaints of 
being unable to sleep in a bed, having to sleep in a 
recliner, and occasional use of a back brace with no other 
assistive devices.  The veteran reported that he had no 
incapacitating episodes in the last year, could do a minimal 
amount of driving, and could walk about a block before 
getting fatigued and having increased pain in his back.  The 
examiner noted that about a year ago the veteran could walk 
about a mile without getting fatigued.  The veteran 
reportedly had no increased limitations with flare-ups, but 
had increased limitation with repetitive motion, in that he 
could walk considerably less than a year ago.  On physical 
examination, he walked slowly and had a 14 cm. lumbar 
incision.  He could flex 50 degrees, extend 20 degrees, and 
had 30 degrees of right and left lateral rotation and flexion 
with some pain.  The previous August 2004 MRI studies were 
noted.  The impression was degenerative disc disease, L2 
through L5; previous laminectomy, discectomy infusion, L4-5, 
L5, S1; spinal stenosis; and chronic pain syndrome secondary 
to lumbar disc disease.  The examiner noted that the veteran 
had approximately 90 percent decrease in function secondary 
to fatigue and pain that is represented by inability to walk 
more than a block, when one year ago he could walk a mile.

As noted, the lumbar spine is currently rated as 40 percent 
disabling for severe limitation of motion of the spine under 
the old 38 C.F.R. § 4.71a, DC 5292 (2003).  Under the revised 
regulations, in order to receive a 50 percent rating for 
limitation of motion, there must be unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2004).  
While the evidence shows some limitation of motion of the 
spine in January 2005, there are no findings of ankylosis.  
Thus, the veteran is not entitled to a rating higher than 40 
percent for limitation of motion of the lumbar spine for the 
period subsequent to September 26, 2003.

The veteran also cannot receive a rating higher than 40 
percent for intervertebral disc syndrome.  In order to 
receive the next higher 60 percent rating under DC 5243 for 
intervertebral disc syndrome, the medical evidence must show 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  However, February 2004 and 
January 2005 VA medical examination reports specifically show 
that there were no incapacitating episodes in the last year.

The Board also has considered whether the veteran is not 
entitled to a separate compensable evaluation for limitation 
of motion of the lumbar spine due to degenerative disc 
disease, which is rated as degenerative arthritis under DC 
5003.  Evaluations for distinct disabilities resulting from 
the same injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the lumbar spine due to degenerative 
disc disease has been considered and compensated under the 40 
percent evaluation already assigned under the former DC 5292.  
To assign a separate evaluation for limitation of the motion 
of the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, DC 5003 and following notes.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the spine, 
which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
increased functional impairment in walking, specifically the 
inability to walk more than one block, use of a back brace, 
and the inability to drive.  However, any functional loss 
resulting from the lumbar spine disability already is 
contemplated by the 40 percent rating under the former DC 
5292.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.    

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  While the evidence shows that 
if the veteran was not retired, his lumbar spine disability 
could potentially affect his employability, in that he could 
not do strenuous activities, this does not rise to the level 
of marked interference with employment.  Additionally, there 
are no frequent periods of hospitalization, or other factors 
indicating an exceptional or unusual disability picture, as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's 
lumbar spine disability more closely resembles the criteria 
for a 40 percent rating under the former DC 5292, for the 
period subsequent to September 26, 2003.  See 38 C.F.R. 
§ 4.7.

III.  Separate compensable rating for a painful tender lumbar 
surgical scar

A February 2003 VA examination report shows the veteran 
underwent a previous decompressive laminectomy at L4 with an 
L3 to L5 fusion, supplemented with hardware, and had a well-
healed midline scar from L2 to the sacrum with tenderness all 
along the scar.

Under 38 C.F.R. § 4.118, DC 7804, a 10 percent rating is 
warranted for a superficial scar, painful on examination.  
Note (1) provides that a superficial scar is one not 
associated with underlying soft tissue damage.    

The assignation of a separate rating under DC 7804 is not 
considered pyramiding under 38 C.F.R. § 4.14, as the 
symptomatology related to a superficial painful scar is not 
duplicative or overlapping of the veteran's limited and 
painful motion or functional impairment related to the lumbar 
spine disability.  See Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).    

Ten percent is the highest schedular rating under DC 7804.  
An extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
warranted, as the evidence does not show the scar has caused 
marked interference with employment or required frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).  

Accordingly, a separate 10 percent rating for a tender 
painful lumbar scar is granted.













ORDER

Entitlement to an increased rating of 40 percent, but no 
higher, for a lumbar spine disability for the period prior to 
September 26, 2003 is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to an increased rating higher than 40 percent for 
a lumbar spine disability, for the period subsequent to 
September 26, 2003, is denied.

Entitlement to a separate compensable rating for a tender 
painful lumbar surgical scar is granted, subject to the rules 
and payment of monetary benefits.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


